Opinion issued June 15, 2021




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-19-00799-CV
                           ———————————
                      ROBERT LAWRENCE, Appellant
                                        V.
 JOE W. BAILEY II, ADMINISTRATOR OF THE ESTATE OF STEVEN
             ROSS LAWRENCE, DECEASED, Appellee


                  On Appeal from County Court at Law No. 3
                          Fort Bend County, Texas
                    Trial Court Case No. 15-CCV-054719


                         MEMORANDUM OPINION

      This is a dispute over life-insurance proceeds paid on a policy belonging to

the deceased, Steven Lawrence, and interpleaded into the trial court’s registry.

Steven’s brother, Robert Lawrence, filed a claim for the insurance proceeds, asking

the court to render a declaratory judgment determining that Robert was entitled to
the proceeds. The administrator of Steven’s Estate, Joe W. Bailey II, filed a motion

asking the trial court to release the interpleaded funds to him on behalf of Steven’s

Estate. The trial court granted the motion and signed a dispositive order awarding

the interpleaded funds to Steven’s Estate, care of the administrator, and closing the

account in the court’s registry. Robert appeals the order.

      Among his issues on appeal, Robert contends that the trial court abused its

discretion when it denied his motion for new trial. In his motion, Robert asserted

that he was denied due process with respect to the rendition of the dispositive order

awarding the interpleaded funds to Steven’s Estate because Robert did not receive

notice of a hearing or submission of the administrator’s motion before it was granted.

Because we agree with Robert that the trial court abused its discretion in denying his

motion for new trial, we reverse the trial court’s order awarding the interpleaded life-

insurance proceeds to Steven’s Estate and remand the case to the trial court for

further proceedings.

                                     Background

      In January 2008, Hartford Life and Accident Insurance Company (Hartford)

issued a life insurance policy to Steven Lawrence. Steven named his wife, LaQuita,

as the primary beneficiary under the policy and named their adult son, Ross

Lawrence, as the contingent beneficiary.




                                           2
      On October 25, 2015, Steven and LaQuita were killed at their home in

Fulshear, Texas. Their deaths were determined to have been caused by blunt force

trauma and were ruled homicides. Ross was soon indicted for the offense of capital

murder for killing his parents.

      On March 24, 2015, Hartford initiated the instant suit by filing a petition

seeking interpleader. Identifying them as “claimant-defendants,” Hartford named

the following persons in its interpleader petition: (1) Steven’s brother, Robert

Lawrence; (2) Steven’s son, Ross; (3) LaQuita’s mother, Jerry Balderree; (4) the

administrator of Steven’s and LaQuita’s Estates, Joe Bailey II; and (5) the missing

and unknown heirs of Steven’s Estate.

      In its petition, Hartford asserted that “[a] party is entitled to relief by

interpleader if the party is subject to or has reasonable grounds to anticipate rival

claims to the same funds or property.” Hartford pointed out that the contingent

beneficiary under the life-insurance policy, Ross, had been charged with murdering

both the insured, Steven, and the policy’s primary beneficiary, LaQuita. Hartford

stated that the criminal case against Ross was pending.

      Citing statutory provisions commonly referred to as “the Slayer Statute,”1

Hartford stated that, “[u]nder Texas law, a beneficiary of a life insurance policy or


1
      Although referencing the “Slayer Statute” in the singular, we include both Insurance
      Code sections 1103.151 and 1103.152 in the reference. See TEX. INS. CODE §§
      1103.151, 1103.152.
                                           3
contract forfeits his interest in the policy if the beneficiary is a principal or an

accomplice in willfully2 bringing about the death of the insured.” See TEX. INS. CODE

§§ 1103.151, 1103.152. Hartford asserted that Ross “may have forfeited his claim to

the proceeds of the policy because he reportedly caused the deaths of the Insured

[Steven] and Mrs. Lawrence.” Hartford claimed that “[d]ue to the unique facts and

circumstances of this case, there are reasonable grounds to anticipate rival claims”

to Steven’s life-insurance benefits. Hartford offered the life insurance policy and

Steven’s designation of beneficiaries in support of its interpleader petition. Hartford

deposited the life insurance proceeds, which totaled $640,035.06, into the registry

of the court.

      On July 29, 2015, the trial court signed an order granting the petition in

interpleader and ordering that Hartford was “discharged with prejudice from this

lawsuit” and “relieved from all claims to the proceeds.” The trial court also awarded

Hartford its attorney’s fees from the life-insurance proceeds and ordered that “[the]

case shall continue on the merits between Claimants-Defendants to determine their

respective rights to the proceeds” held in the court’s registry.




2
      Insurance Code section 1103.151 uses the spelling “wilfully,” rather than
      “willfully.” We will use the Insurance Code’s spelling of “wilfully,” unless directly
      quoting from a party’s filing.
                                            4
      The defendant-claimants, including Robert, each appeared by answering

Hartford’s petition with a general denial. The record shows that the case was inactive

until the spring of 2019 when the trial court warned the parties that the case may be

dismissed for want of prosecution. Robert’s counsel filed a motion to withdraw,

which was granted, and his new counsel filed an appearance.

      Robert soon filed a motion for traditional summary judgment. He argued that,

based on the Slayer Statute, he was entitled to the life-insurance proceeds as a matter

of law. Robert pointed out that the Slayer Statute provides, “A beneficiary of a life

insurance policy or contract forfeits the beneficiary’s interest in the policy or

contract if the beneficiary is a principal or an accomplice in wilfully bringing about

the death of the insured.” TEX. INS. CODE § 1103.151. “A contingent beneficiary is

not entitled to receive the proceeds of a life insurance policy or contract if the

contingent beneficiary forfeits an interest in the policy or contract under Section

1103.151.” Id. § 1103.152(b).

      Robert asserted that Ross, the contingent beneficiary under the policy, had

forfeited his right to the life-insurance proceeds because Ross had wilfully killed

Steven. As summary-judgment evidence, Robert offered Steven’s and LaQuita’s

death certificates, which state that the manner of their deaths was homicide caused

by “trauma inflicted by [another].” Robert also offered Ross’s indictment, showing

that Ross had been charged with Steven’s capital murder. In addition, Robert offered


                                          5
the affidavit of Steven’s and LaQuita’s neighbor. In his affidavit, the neighbor

testified that he witnessed Ross beat Steven and LaQuita to death in their driveway

with a sledgehammer. Robert asserted that the summary-judgment evidence

established that Ross had “wilfully” brought about Steven’s death.

      Robert further pointed out that, if there is no beneficiary or contingent

beneficiary entitled to receive the proceeds of a life insurance policy, “the nearest

relative of the insured” is entitled to receive the proceeds. Id. § 1103.152(c). Robert

claimed that he was Steven’s nearest relative, aside from Ross who was not entitled

to the proceeds under the statute. To prove he was Steven’s “nearest relative,” Robert

offered his affidavit in which he testified that (1) he was Steven’s only sibling;

(2) Ross was Steven’s only child; and (3) Steven’s and Robert’s parents were

deceased. Robert concluded his motion for summary judgment by summarizing his

argument that he had established, as a matter of law, that under the Slayer Statute,

the life-insurance proceeds must be paid to him, Steven’s nearest living relative,

because Ross had forfeited the proceeds by wilfully causing Steven’s death.

      A hearing was scheduled for Robert’s motion for summary judgment. None

of the other parties filed a response to Robert’s motion. However, Steven’s unknown

heirs and Ross, through their ad litem attorneys, filed special exceptions to Robert’s

motion. In the special exceptions, they complained that, while Robert had answered

Hartford’s interpleader petition, he had not pleaded an affirmative claim to the


                                          6
insurance proceeds. They asserted that, without a claim, Robert could not obtain the

interpleaded funds by summary judgment.

      Robert then filed a claim to the insurance proceeds, seeking a declaratory

judgment that he was entitled to the proceeds under the Slayer Statute. The attorney

ad litem for the unknown heirs amended the special exceptions, requesting Robert

to refile his declaratory-judgment claim because the claim failed “to name the

Defendants in that action appropriately so that those Defendants may file their

Answers and other pleadings as may be appropriate.”

      On July 8, 2019, the trial court conducted a hearing on the special exceptions.

The attorney ad litem for Steven’s unknown heirs argued that Robert’s declaratory-

judgment action constituted a new suit and that the other parties “should have an

opportunity to file their answers, do whatever pleadings or discovery they want to

do.” Ross’s attorney ad litem asserted that Robert’s summary-judgment evidence

had not shown that Ross had wilfully killed his parents. The attorney ad litem also

indicated that Ross had been in a mental health facility for some time and that “there

[are] no indicators that [Ross] is going to leave [the facility] at any time in the near

future.”

      Robert acknowledged the other parties’ desire to conduct discovery. He stated

that he was “certainly not going to oppose that” but expressed that he wanted the

court to issue an order “to move the case forward.” At the end of the hearing, the


                                           7
trial court ruled that it was granting the special exceptions and denying Robert’s

motion for summary judgment. The court indicated that whether Ross had “wilfully”

brought about Steven’s death, as required by the Slayer Statute, was the “main

aspect” needing determination. The court stated, “We’re going to move forward with

trying [the case]. I have dates available beginning next year.”

      On July 12, 2019, the trial court signed a docket control order, setting trial for

March 17, 2020. That same day, the trial court’s coordinator emailed the parties,

attaching the docket control order. In the email, the court coordinator stated, “Please

be advised that this matter is set for a pre-trial conference on March 13, 2020 at

1:30p.m. and for jury trial on March 17, 2020 at 11:00 a.m.”

      One month later, on August 16, 2019, the administrator of Steven’s Estate

filed a “Motion to Close and Distribute Funds in Registry of the Court to the Estate

of Steven Ross Lawrence, Deceased.” The one-page motion contained no legal

argument to support awarding the life-insurance proceeds to the estate nor did it

contain any citation to legal authority. The motion simply requested the trial court

to grant the motion and to sign an order authorizing the court’s clerk “to pay the

balance” of the life-insurance proceeds remaining in the court’s registry to the

administrator of Steven’s Estate. The only exhibits attached to the motion were two

receipts from April 2015, issued to Hartford by the court’s cashier, indicating that

the insurance proceeds had been deposited in the court’s registry.


                                           8
      On September 25, 2019, the trial court signed an “Order on Motion to Close

and Distribute Funds in Registry of the Court to the Estate of Steven Ross Lawrence,

Deceased,” granting the administrator’s motion. The order required the county clerk

to “close out the account” that had been opened in April 2015 when Hartford had

deposited $640,035.06 into the court’s registry and ordered that the interpleaded

funds in the account, including the accrued interest, be paid to Steven’s Estate care

of its administrator.

      Robert filed a motion for new trial. He alleged that the trial court

“spontaneously granted” the motion to distribute the interpleaded funds to Steven’s

Estate, “without a hearing or notice” to him. Robert asserted that “[t]his was a

fundamental violation of Robert’s right to due process.” He asked the trial court to

vacate the order awarding the interpleaded insurance proceeds to Steven’s Estate and

grant him a new trial.

      The assertions in Robert’s motion for new trial were supported by the affidavit

of his attorney, Scott Kitner. In his affidavit, Kitner testified that, on July 23, 2019,

he had served discovery requests on Ross’s attorney ad litem. On August 27, Kitner

emailed the attorney ad litem, inquiring why he had not responded to the discovery

within 30 days, as required by the Rules of Civil Procedure. The next day, the

attorney ad litem responded that he had not answered the discovery requests because

the estate’s administrator had filed the motion to distribute the funds the previous


                                           9
week. Ross’s attorney ad litem stated to Kitner, “We were told that the case was not

going to proceed pending the hearing on this motion. If the motion is denied and the

case proceeds, we will answer your discovery.”3

      Kitner also testified in his affidavit that this “was the first indication to Robert

that the Court was considering [the administrator’s motion to award the interpleaded

funds to Steven’s Estate] as grounds for a stay of trial, as neither Robert nor his

counsel had previously received any notice from the [trial court] or any other party.”

Kitner stated that, on August 30, 2019, he “discovered that on August 16, 2019, the

[trial court had] made a docket entry reciting, ‘Stay in regard to the trial pending on

March 17, 2020.’”

      Kitner further testified that the estate’s administrator “never requested” the

trial court “[to] schedule a hearing” on his motion to distribute the interpleaded funds

to Steven’s Estate, “nor did [the administrator] request the [trial court] to consider it

by submission, nor did he (or the Court, or [Ross’s attorney ad litem], or anyone

else) ever provide any sort of notice to Robert or his counsel” that the administrator’s

motion to distribute the interpleaded funds “would be considered by the [trial court]

at any particular time.”




3
      The record reflects that, on September 3, 2019, Ross’s attorney ad litem filed Ross’s
      responses to Rule of Civil Procedure 194 requests for disclosure.
                                           10
      Kitner stated that, “[o]n September 25, 2019, without any hearing or notice to

Robert or his counsel, and with no acknowledgement or lifting of the ‘stay,’ the [trial

court] spontaneously granted [the estate administrator’s motion].” Kitner averred

that the order “awarded all the insurance proceeds to Steven’s Estate, thereby,

adjudicating all factual and legal issues in the case—apparently including the fact

issue regarding the ‘willfulness’ of Ross’s conduct under the Texas Slayer Statute,

[which] the Court had previously identified as requiring a trial on the merits.” Kitner

stated that the trial court’s “probate auditor” emailed him. The email forwarded the

order granting the administrator’s motion to distribute the interpleaded life-

insurance proceeds to Steven’s Estate and to close the account in the trial court’s

registry. The email, attached to Kitner’s affidavit, stated that “[t]here will not be any

further hearings as this Order effectively finalizes the issue before the Court on

Hartford v. Lawrence and closes this pending civil case. All previous trial settings

are cancelled.”

      Robert’s motion for new trial was filed on Friday, October 4, 2019. The trial

court signed an order denying Robert’s motion for new trial the next business day,

Monday, October 7, 2019.

      Robert now appeals the trial court’s order granting the administrator’s motion

and ordering the interpleaded life-insurance proceeds be paid to Steven’s Estate care




                                           11
of its administrator.4 Robert challenges the order in three issues. He contends that

(1) the administrator for Steven’s Estate failed to establish the estate’s right to the

life-insurance proceeds, (2) the trial court deprived Robert of due process, and

(3) the trial court abused its discretion in denying Robert’s motion for new trial.

                                        Standing

      As a threshold matter, we consider the argument—raised by the administrator

for Steven’s Estate for the first time on appeal—that we lack jurisdiction because

Robert did not have standing to bring his declaratory judgment claim, which sought

a declaration that he was entitled to the life-insurance proceeds under the Slayer

Statute.

A.    Legal Principles

      A party’s standing to seek relief is a question of law we review de novo. Tex.

Dep’t of Transp. v. City of Sunset Valley, 146 S.W.3d 637, 646 (Tex. 2004). Because

it is a component of subject matter jurisdiction, standing cannot be waived and may

be raised for the first time on appeal. Meyers v. JDC/Firethorne, Ltd., 548 S.W.3d

477, 484 (Tex. 2018). “When constitutional standing is raised for the first time on

appeal, the test must be lenient because there is no opportunity for the plaintiff to

cure a pleading defect.” Tex. Bd. of Chiropractic Exam’rs v. Tex. Med. Ass’n, 616


4
      Because its effect was to dispose of the claims to the life-insurance proceeds and all
      parties, the order is a final judgment. See Lehmann v. Har-Con Corp., 39 S.W.3d
      191, 195, 205–06 (Tex. 2001).
                                            12
S.W.3d 558, 567 (Tex. 2021) (internal quotation marks and brackets omitted) (citing

Tex. Ass’n of Bus. v. Tex. Air Control Bd., 852 S.W.2d 440, 446 (Tex. 1993)). In

determining whether a plaintiff has standing, we must construe the record liberally

and resolve any doubt in his favor, id., and if necessary, review the entire record to

determine if any evidence supports standing, Tex. Ass’n of Bus., 852 S.W.2d at 446.

      “The issue of standing focuses on whether a party has a sufficient relationship

with the lawsuit so as to have a ‘justiciable interest’ in its outcome.” Austin Nursing

Ctr., Inc. v. Lovato, 171 S.W.3d 845, 848 (Tex. 2005). The doctrine of justiciability

is rooted in two provisions of the Texas Constitution: the separation of powers

provision and the open courts provision. Heckman v. Williamson Cty., 369 S.W.3d

137, 147 (Tex. 2012). The separation of powers provision prohibits courts from

issuing advisory opinions, and the open courts provision contemplates access to the

courts only for those litigants suffering an injury. See Meyers, 548 S.W.3d at 484;

Heckman, 369 S.W.3d at 147. Thus, standing requires a real controversy between

the parties that will be determined by the judicial declaration sought. Tex. Ass’n of

Bus., 852 S.W.2d at 446. To have standing, a party must be personally aggrieved,

meaning “his alleged injury must be concrete and particularized, actual or imminent,

not hypothetical.” Fin. Comm’n of Tex. v. Norwood, 418 S.W.3d 566, 580 (Tex.

2013). And his injury must be “likely to be redressed by the requested relief.”

Heckman, 369 S.W.3d at 154.


                                          13
      Under the Uniform Declaratory Judgments Act (UDJA), a person interested

under a written contract or “whose rights, status, or other legal relations are affected

by a statute . . . may have determined any question of construction or validity arising

under the . . . statute . . . and obtain a declaration of rights, status, or other legal

relations thereunder.” TEX. CIV. PRAC. & REM. CODE § 37.004(a). A declaratory

judgment is appropriate only if a justiciable controversy exists concerning the rights

and status of the parties, and the controversy will be resolved by the declaration

sought. Bonham State Bank v. Beadle, 907 S.W.2d 465, 467 (Tex. 1995); see Save

Our Springs All., Inc. v. City of Dripping Springs, 304 S.W.3d 871, 882 (Tex.

App.—Austin 2010, pet. denied) (stating plaintiff has standing to assert claim under

UDJA when there is “a particularized, legally protected interest that is actually or

imminently affected by the alleged harm”).

B.    Analysis

      In his pleading for declaratory relief, Robert cited the Slayer Statute. He

asserted, “Under the Texas Slayer Statute, a beneficiary of a life insurance policy or

contract forfeits the beneficiary’s interest in the policy or contract if the beneficiary

is a principal or an accomplice in willfully bringing about the death of the insured.”

See TEX. INS. CODE. § 1103.151. He pointed out that, “[i]f there is no contingent

beneficiary entitled to receive the proceeds of a life insurance policy or contract, the

nearest relative of the insured is entitled to receive the proceeds.” Id. § 1103.152(c).


                                           14
      In support of his claim for declaratory relief, Robert alleged the following

underlying facts: (1) Steven had a life insurance policy, which paid $640,000 upon

his death; (2) Steven had named his wife, LaQuita, as the primary beneficiary under

the policy and had named their adult son, Ross, as the contingent beneficiary;

(3) “Ross killed Steven and then Laquita,” as confirmed by eyewitnesses testimony

“that Ross beat Steven to death with a sledgehammer and then beat LaQuita to death

in the same manner”; (4) Steven’s and LaQuita’s deaths were ruled homicides

caused by blunt force trauma; (5) “Ross was indicted for capital murder for killing

Steven and LaQuita”; (6) “Hartford initiated this interpleader action to resolve

ownership of the Life Insurance Proceeds”; (7) Hartford paid the insurance proceeds

into the court’s registry; (8) the trial court “granted Hartford’s interpleader,

discharging it from the lawsuit with prejudice” and “ordered that this case shall

continue on the merits between Claimants-Defendants [including Robert] to

determine their respective rights to the Life Insurance Proceeds”; (9) “Robert is

Steven’s brother”; (10) “Steven has no other siblings or children”; (11) “Steven’s

parents are deceased”; and (12) “Robert is Steven’s nearest living relative except for

Ross.”

      Based on the alleged facts, Robert requested the trial court to “declare” that

(1) the Slayer Statute applies to the circumstances alleged here; (2) “[u]nder the

Texas Slayer Statute, Ross forfeited his interest” in the Hartford life insurance policy


                                          15
“because [Ross] is a principal or an accomplice in willfully bringing about the death

of the insured, Steven”; (3) “[t]here is no contingent beneficiary entitled to receive

the Life Insurance Proceeds”; and (4) Robert, as the insured’s nearest relative, is

entitled to receive the Life Insurance Proceeds.”

       Viewing the record liberally and resolving any doubt in Robert’s favor as we

must, we hold that Robert has standing to obtain the declaratory relief he seeks.

Robert alleged a legally protected interest in the life-insurance proceeds based on

the provisions of the Slayer Statute, as applied to the pleaded facts. Cf. Save Our

Springs Alliance, 304 S.W.3d at 882. Robert has also alleged facts showing that he

is “aggrieved” because he has not received the insurance proceeds to which he claims

he is entitled under the Slayer Statute.

       The record also indicates that a real controversy exists between the parties

regarding the insurance proceeds. See Tex. Ass’n of Bus., 852 S.W.2d at 446.

Hartford’s interpleader petition indicated that it anticipated rival claims between

Robert, Ross, and Steven’s Estate, among others. At the hearing on the special

exceptions, Ross’s attorney ad litem disputed whether Robert’s summary-judgment

evidence proved that Ross had “wilfully” killed Steven, indicating a disagreement

about whether Robert was entitled to the insurance proceeds and prompting the trial

court to set the case for trial. Steven’s Estate then filed a motion asking the trial court

to award the interpleaded insurance proceeds to the estate, showing an actual


                                            16
controversy between the parties regarding the interpleaded insurance proceeds. And

finally, the declaratory relief sought by Robert—a determination that he is entitled

to the insurance proceeds under the Slayer’s Statute—would resolve the controversy

between the parties regarding whether Robert is entitled to the proceeds and would

afford Robert redress because the interpleaded funds would be awarded to him.

      On appeal, the administrator for Steven’s Estate asserts that Robert lacks

standing because Robert cannot meet the statutory requirements of the Slayer

Statute. He stresses that Robert is not a beneficiary under the life insurance policy

and that, if there is a contingent beneficiary under the policy who has not forfeited

his interest in the insurance proceeds, then Robert is not entitled to receive the

proceeds pursuant to the Slayer Statute, as Robert claims. See TEX. INS. CODE

§§ 1103.151, 1103.152.

      The administrator observes that Ross is the only named contingent beneficiary

in the life insurance policy. As discussed, for Robert to be entitled to the insurance

proceeds, the Slayer Statute requires that Ross wilfully brought about Steven’s

death, as Robert alleged in his pleading. See id. § 1103.151.

      The estate’s administrator points out that the capital murder case against Ross

is still pending. To show this, the administrator relies on a June 2019 order from the

capital murder case in which the criminal trial court found Ross to be mentally




                                         17
incompetent to stand trial for Steven’s murder. The order stated that Ross had been

determined to be mentally incompetent to stand trial since October 2015.

      The estate’s administrator asserts that, until a determination is made in the

criminal case that “Ross committed acts that would bring his conduct within the

auspices of the Texas slayer’s rule,” Robert has no standing to seek recovery of the

insurance proceeds. However, in making this assertion, the administrator fails to

recognize that the Slayer Statute does not require that any criminal case relating to

whether the beneficiary wilfully brought about the insured’s death be resolved

before the wilfulness determination is made. See id. §§ 1103.151, 1103.152; see also

In Re Estate of Stafford, 244 S.W.3d 368, 370 (Tex. App.—Beaumont 2008, no pet.)

(“Section 1103.151 does not require a ‘final conviction’ before a beneficiary forfeits

his rights to the [insurance] proceeds.”).

      The administrator of Steven’s Estate also points out that “[t]he administration

of [the] estate and an application for determination of heirship is currently pending”

in the probate court in a separately filed case. He argues that Robert does not have

standing to make a claim that the Slayer Statute entitles him to the insurance

proceeds in this case because the probate court, in the administration proceeding,

has not yet determined whether Robert is Steven’s heir or his “nearest relative.” The

administrator asserts that the probate court, in the administration proceeding, “has

exclusive original jurisdiction to determine Steven’s heirs and next of kin,” including


                                             18
whether Robert is Steven’s “nearest relative.” But, as the administrator recognizes,

assets like life-insurance proceeds, are non-probate assets. See TEX. ESTATES CODE

§ 111.052; see also Tramel v. Estate of Billings, 699 S.W.2d 259, 262 (Tex. App.—

San Antonio 1985, no writ) (“It is plain the right to the [insurance] proceeds does

not accrue as a testamentary right to those who will take under the laws of descent

and distribution.”). And nothing in the Slayer Statute requires that the determination

of who is the insured’s “nearest relative” be made as part of the heirship

determination in the probate proceedings of the deceased’s estate. See TEX. INS.

CODE § 1103.152.

      The estate’s administrator further claims that, even if Ross is determined to

have forfeited his rights to the insurance proceeds, Robert would still not have an

interest in the proceeds because the administrator is a “default” contingent

beneficiary under the life insurance policy. In making this assertion, the

administrator relies on a provision in the policy, which states that—if no named

beneficiary survived Steven—Hartford then had the right to pay either: (1) the

executors or administrators of Steven’s Estate; (2) Steven’s surviving spouse;

(3) Steven’s surviving children in equal shares; or (4) Steven’s surviving parents in

equal shares.5


5
      Although Steven’s Estate gave no reason for its entitlement to the insurance
      proceeds in its motion asking the proceeds to be distributed, the trial court cited this
      provision of the life insurance policy as a basis to award the insurance proceeds to
                                             19
      The administrator asserts that—because LaQuita did not survive Steven, Ross

is Steven’s only child, and Steven’s parents were alleged to have predeceased

Steven—the administrator would be the only “default” contingent beneficiary under

the policy, and, as the only remaining contingent beneficiary under the life insurance

policy, the estate’s administrator would be entitled to the insurance proceeds. The

administrator contends that, under this interpretation of the insurance policy, Robert

would not have a stake in the insurance proceeds and thus would have no standing.

      We reject this argument, as well as the other arguments raised by the

administrator regarding Robert’s standing. “[W]hether a plaintiff has established his

right to go forward with [his] suit or satisfied the requisites of a particular statute

pertains in reality to the right of the plaintiff to relief rather than to the [subject-

matter] jurisdiction of the court to afford it.” Pike v. EMC Mgmt., LLC, 610 S.W.3d

763, 777 (Tex. 2020) (internal quotation marks omitted) (citing Dubai Petrol. Co. v.

Kazi, 12 S.W.3d 71, 76–77 (Tex. 2000)). “[A] plaintiff does not lack standing in its

proper, jurisdictional sense simply because he cannot prevail on the merits of his

claim.” Id. at 774 (internal quotation marks omitted) (citing Meyers, 548 S.W.3d at

484–85).



      Steven’s Estate in the findings of fact and conclusions of law issued by the court in
      support of its order distributing the funds to the estate. The trial court stated that,
      “[u]nder the clear language of the life insurance policy,” if Ross is disqualified as a
      beneficiary by the Texas Slayer Statute, then “the awarded benefits default to the
      estate.”
                                            20
      Here, each of the administrator’s arguments regarding why Robert lacks

standing pertain to whether Robert can satisfy the statutory requirements of the

Slayer Statute or whether he can prevail on the merits of his claim. Therefore, the

administrator’s arguments do not demonstrate that Robert lacks standing to request

declaratory relief to determine his rights under the Slayer Statute.6 See id.

      As discussed above, Robert’s pleading and the record demonstrate that Robert

has “a sufficient relationship with the lawsuit so as to have a ‘justiciable interest’ in

its outcome.” See Lovato, 171 S.W.3d at 848. There is a real controversy between

the parties that will be determined by the judicial declaration sought by Robert

regarding his entitlement to the life-insurance proceeds. See Tex. Ass’n of Bus., 852

S.W.2d at 446. Accordingly, we hold that Robert has standing to pursue his claim

for declaratory relief.7


6
      In his brief, the estate’s administrator requests that we take judicial notice (1) of the
      June 2019 order from the criminal case against Ross, showing that Ross had been
      found to be mentally incompetent to stand trial for Steven’s murder since 2015, and
      (2) of other pending cases relating to the deaths of Steven and LaQuita. See TEX. R.
      EVID. 201. However, even if we were take judicial notice the facts requested by the
      administrator, it would not change our analysis or conclusion regarding the issue of
      Robert’s standing.
7
      In his reply brief, Robert requests that we hold that Steven’s Estate lacks standing
      to pursue a claim for the life insurance proceeds. In making this argument, Robert—
      like the administrator with respect to Robert’s standing—focuses on the merits of
      the estate’s claim to the proceeds. As mentioned, a party does not lack standing “in
      its proper, jurisdictional sense simply because [it] cannot prevail on the merits of
      [its] claim.” Pike v. EMC Management, LLC, 610 S.W.3d 763, 777 (Tex. 2020)
      (internal quotation marks omitted) (citing Meyers v. JDC/Firethorne, Ltd., 548
      S.W.3d 477, 484–85 (Tex. 2018). We are also mindful that appellate courts
                                             21
                                 Motion for New Trial

      In his third issue, Robert contends that the trial court abused its discretion

when it denied his motion for new trial. In his motion, Robert argued that he had

been denied due process because the trial court considered and granted the

administrator’s motion to distribute the life-insurance proceeds to Steven’s Estate

without setting the motion for hearing or for submission and without providing

notice to Robert that the motion would be considered by the trial court.

A.    Standard of Review

      We review a trial court’s denial of a motion for new trial for abuse of

discretion. In re R.R., 209 S.W.3d 112, 114 (Tex. 2006) (citing Director, State Emps.

Workers’ Comp. Div. v. Evans, 889 S.W.2d 266, 268 (Tex. 1994)). A trial court

abuses its discretion when it acts in an arbitrary or unreasonable manner, or if it acts

without reference to any guiding rules of principles. In re Cerberus Capital Mgmt.,




      generally must remand a case to afford parties an opportunity to amend their
      pleadings to cure a jurisdictional problem when the jurisdictional issue arose for the
      first time on appeal. Clint Indep. Sch. Dist. v. Marquez, 487 S.W.3d 538, 558–59
      (Tex. 2016). Remand is unnecessary if a party would be unable to amend his
      pleadings to invoke the trial court’s jurisdiction. Rusk State Hosp. v. Black, 392
      S.W.3d 88, 96 (Tex. 2012). We note that, although the administrator filed a motion
      in the trial court seeking distribution of the proceeds to the estate, the administrator
      did not file a claim that set out the basis for the estate’s entitlement to the proceeds.
      Given the lack of a filing explaining the basis for the estate’s claim, and the
      administrator’s argument raised on appeal that the estate is entitled to the insurance
      proceeds as a contingent beneficiary under the policy, we cannot say that remand is
      unnecessary. Cf. id.
                                             22
L.P., 164 S.W.3d 379, 382 (Tex. 2005); Downer v. Aquamarine Operators, Inc., 701

S.W.2d 238, 241–42 (Tex. 1985).

B.    Analysis

      The Fourteenth Amendment of the United States Constitution protects against

deprivation of life, liberty, or property by the State “without due process of law.”

U.S. CONST. amend. XIV, § 1. Once a party, such as Robert, has made an appearance

in a case, he is entitled to notice of a dispositive hearing or submission as a matter

of due process. See Peralta v. Heights Med. Ctr., Inc., 485 U.S. 80, 84 (1988); LBL

Oil Co. v. Int’l Power Servs., Inc., 777 S.W.2d 390, 390–91 (Tex. 1989) (per

curiam). Failure to give proper notice “violates ‘the most rudimentary demands of

due process of law.’” Peralta, 485 U.S. at 84 (quoting Armstrong v. Manzo, 380 U.S.

545, 550 (1965)). Due process requires that parties receive notice “reasonably

calculated, under the circumstances, to apprise interested parties of the pendency of

the action and afford them the opportunity to present their objections.” Id. (quoting

Mullane v. Cent. Hanover Bank & Tr. Co., 339 U.S. 306, 314 (1950)); see

Cunningham v. Parkdale Bank, 660 S.W.2d 810, 813 (Tex. 1983). In short, due

process requires notice “at a meaningful time and in a meaningful manner” that

would enable a party that would be bound by a court’s judgment to have an

opportunity to be heard. Peralta, 485 U.S. at 86; see Univ. of Tex. Med. Sch. v. Than,




                                         23
901 S.W.2d 926, 930 (Tex. 1995). “[A] judgment entered without notice or service

is constitutionally infirm.” Peralta, 485 U.S. at 84.

      Here, the complained-of order, dated September 23, 2019, states, “On this

day, the [administrator’s motion to distribute the interpleaded funds to Steven’s

Estate] was considered by this Court and the Court finds that such Motion should be

granted.” In findings of fact and conclusions of law, signed by the trial court on

October 23, 2019, the trial court stated that it had considered the administrator’s

motion on September 9, 2019. In any event, regardless of which date the trial court

“considered” the administrator’s motion, Robert correctly pointed out in his motion

for new trial, as supported by his attorney’s affidavit, that there is no indication in

the record that the administrator’s motion was set for a hearing or for submission at

any point before the dispositive motion was considered and granted by the trial court.

The record does not contain a notice of submission or a notice of a hearing for the

administrator’s motion. Although the certificate of service for the motion shows that

the motion was sent to Robert’s attorney, there is no indication in the record that

Robert received notice, either actual or constructive, of the date the motion would

be “considered.” Cf. Johnson v. Harris Cty., 610 S.W.3d 591, 595 (Tex. App.—

Houston [14th Dist.] 2020, no pet.) (recognizing that “[t]he certificate of service in

the summary-judgment motion and the notice of submission of the motion raised a




                                          24
presumption that [the appellees] served each document and [appellant] received each

document” (emphasis added)) (citing, inter alia, TEX. R. CIV. P. 21a(e)).

      In his affidavit supporting Robert’s motion for new trial, Robert’s attorney,

Kitner, stated that Ross’s attorney ad litem had indicated in an email to Kitner that

the attorney ad litem had not answered Robert’s discovery requests because the

estate’s administrator had filed the motion to distribute the funds the previous week.

Ross’s attorney ad litem stated to Kitner, “We were told that the case was not going

to proceed pending the hearing on this motion. If the motion is denied and the case

proceeds, we will answer your discovery.”

      Kitner testified in his affidavit that this “was the first indication to Robert that

the [trial court] was considering [the administrator’s motion to award the

interpleaded funds to Steven’s Estate] as grounds for a stay of trial, as neither Robert

nor his counsel had previously received any notice from the [trial court] or any other

party.” Kitner stated that, on August 30, 2019, he “discovered that on August 16,

2019, the [trial court had] made a docket entry reciting, ‘Stay in regard to the trial

pending on March 17, 2020.’” But Kitner also testified that the estate’s administrator

“never requested” the trial court “[to] schedule a hearing” on his motion to distribute

the interpleaded funds to Steven’s Estate, “nor did [the administrator] request the

[trial court] to consider it by submission, nor did he (or the [trial court], or [Ross’s

attorney ad litem], or anyone else) ever provide any sort of notice to Robert or his


                                           25
counsel” that the administrator’s motion to distribute the interpleaded funds “would

be considered by the [trial court] at any particular time.” Kitner testified that, “[o]n

September 25, 2019, without any hearing or notice to Robert or his counsel, and with

no acknowledgement or lifting of the ‘stay,’ the [trial court] spontaneously granted

[the administrator’s motion].” No party filed a response to Robert’s motion for new

trial before it was denied by the trial court on the next business day after it was filed.

      The record, along with Kitner’s affidavit, established that Robert did not

receive notice of when the trial court was considering the administrator’s dispositive

motion to distribute the interpleaded insurance proceeds. We conclude that Robert

was denied fundamental due process when the trial court signed the order granting

the administrator’s motion because Robert was deprived of notice and an

opportunity to be heard at a meaningful time and in a meaningful manner on the

motion. See In re Office of Att’y Gen. of Tex., No. 13-20-00133-CV, 2020 WL

1951544, at *5 (Tex. App.—Corpus Christi Apr. 23, 2020, orig. proceeding [mand.

conditionally granted]) (mem. op.) (holding Office of Attorney General’s due-

process rights were violated when trial court granted father’s motion to release child-

support lien without providing Office of Attorney General notice that trial court

intended to rule on motion, and court did not hold hearing before signing order

granting motion); Matter of Guardianship of Guerrero, 496 S.W.3d 288, 292 (Tex.

App.—San Antonio 2016, no pet.) (holding that husband was denied due process


                                           26
when he did not receive notice of hearing at which his wife’s daughter was appointed

wife’s permanent guardian); Garcia v. Escobar, No. 13–13–00268–CV, 2014 WL

1514288, at *3 (Tex. App.—Corpus Christi Apr. 15, 2014, pet. denied) (mem. op.)

(“Absence of actual or constructive notice of the submission of a summary judgment

motion violates a party’s due process rights under the Fourteenth Amendment to the

United States Constitution.”); Campbell v. Stucki, 220 S.W.3d 562, 570 (Tex.

App.—Tyler 2007, no pet.) (holding that trial court violated due process, even

though appellant received notice of hearing regarding motion to release funds

following garnishment, because trial court granted motion before scheduled hearing

date and did not actually hold hearing); see also Peralta, 485 U.S. at 86–87 (holding

harm analysis not required for reversal when party was “deprived of property in a

manner contrary to the most basic tenets of due process”).

      Because Robert was denied due process, we hold that the trial court abused its

discretion when it denied Robert’s motion for new trial. See Tex. Integrated

Conveyor Sys., Inc. v. Innovative Conveyor Concepts, Inc., 300 S.W.3d 348, 364

(Tex. App.—Dallas 2009, no pet.) (holding that trial court erred when it denied

appellant’s motion for new trial because appellant’s due-process rights were violated

when appellant was “deprived of notice and an opportunity to be heard at a




                                         27
meaningful time and in a meaningful manner” on appellee’s no-evidence motion for

summary judgment). We sustain Robert’s third issue.8

                                      Conclusion

      We reverse the trial court’s Order on Motion to Close and Distribute Funds in

Registry of the Court to the Estate of Steven Ross Lawrence, Deceased, which orders

(1) the interpleaded life-insurance proceeds to be paid to Steven’s Estate, care of the

estate’s administrator, and (2) closes the account in the trial court’s registry. 9 We

remand the case to the trial court for further proceedings.




                                                 Richard Hightower
                                                 Justice

Panel consists of Justices Kelly, Landau, and Hightower.




8
      Because Robert’s third issue is dispositive and affords him the same relief that he
      requests in his first two issues, we do not address Robert’s first and second issues.
      See TEX. R. APP. P. 47.1.
9
      The trial court’s July 29, 2015, order granting the petition in interpleader, ordering
      that Hartford was “discharged with prejudice from this lawsuit” and “relieved from
      all claims to the proceeds,” and awarding Hartford its attorney’s fees is
      unchallenged here and is unaffected by the disposition of this appeal.
                                            28